1

2

3

4

5

6                       UNITED STATES DISTRICT COURT

7                      EASTERN DISTRICT OF CALIFORNIA

8                                ----oo0oo----

9

10   UNITED STATES OF AMERICA,            No. 2:18-cv-00399 WBS
11                Plaintiff,

12       v.                               ORDER
13   CHRISTIAN ORIBELLO EGUILOS,

14                Defendant.

15

16                               ----oo0oo----
17             Pursuant to the Federal Defender’s Status Report filed
18   August 29, 2018 (Docket No. 13), which included defendant’s
19   signed notice stating that he wishes the Federal Defender to
20   represent him in this matter, as well as the discussion at the
21   status conference held October 22, 2018, the Federal Defender is
22   hereby appointed to represent defendant in this case.
23             Defendant shall have until January 16, 2019 to file an
24   answer or any other responsive pleading to the complaint.
25             IT IS SO ORDERED.
26   Dated:   October 22, 2018
27

28
                                      1
